DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/20/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wei et al. U.S. PGPub 2016/016444.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 8-12, 14, 16, 19, 20, 23-28 and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. U.S. PGPub 2016/016444.
Regarding claims 1 and 10, Wei discloses an apparatus comprising: an energy storage system coupled to an output of an electrical power generator (e.g. pg. 1, ¶11; pg. 2, ¶17; pg. 4, ¶55; pg. 5, ¶71; Fig. 6); and a control system having a signal output coupled to the energy storage system that causes the energy storage system to store or release energy based on at least one angle parameter of the electrical power generator, each angle parameter being selected from rotor angle, torque angle, and power angle of the electrical power generator (e.g. pg. 1, ¶11; pg. 2, ¶17; pg. 4, ¶55; pg. 5, ¶71; Fig. 6), the control system being configured to provide active frequency damping of electrical power output by the electrical power generator (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6).
	Regarding claims 3, 11 and 25, Wei discloses the apparatus of claim 1, wherein the control system is configured to control energy storage or release by the energy storage system to provide active frequency damping of electrical power output (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6).
 	Regarding claims 4 and 12, Wei discloses the apparatus of claim 1, wherein the control system is configured to control energy storage or release by the energy storage system so as to stabilize a frequency of electrical power output at a nominal value or within a frequency range around the nominal value (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6).
	Regarding claims 6, 14 and 22, Wei discloses the apparatus of claim 1, wherein the control system has a signal input coupled to the electrical power generator to receive sensor signals indicative of the at least one angle parameter (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6).
 	Regarding claims 7, 15, 22 and 30, Wei discloses the apparatus of claim 1, wherein the control system is configured to: control the energy storage system to store energy in response to a positive change over time of the at least one angle parameter (e.g. pg. 1, ¶11; pg. 2, ¶17; pg. 4, ¶55; pg. 5, ¶71; Fig. 6); and control the energy storage system to release stored energy in response to a negative change over time of the at least one angle parameter (e.g. pg. 1, ¶11; pg. 2, ¶17; pg. 4, ¶55; pg. 5, ¶71; Fig. 6).
 	Regarding claims 8, 16 and 31, Wei discloses the apparatus of claim 1, wherein the control system is configured to control the energy storage system such that an amount of energy stored or released is a function of at least one of: a magnitude of the at least one angle parameter; a difference between the magnitude of the at least one angle parameter and a nominal value; or a rate of change of the at least one angle parameter (e.g. pg. 1, ¶11; pg. 2, ¶17; pg. 4, ¶55; pg. 5, ¶71; Fig. 6).
 	Regarding claim 9, Wei discloses the apparatus of claim 1, wherein the energy storage system is coupled to the output of the electrical power generator via a local bus (e.g. Fig. 4).
 	Regarding claim 14, Wei discloses the method of claim 10, further comprising: receiving at least one sensor signal from the electrical power generator or a power management unit thereof, wherein the at least one sensor signal is indicative of the at least one angle parameter, or is indicative of changes of the at least one angle parameter over time, wherein the controlling is responsive to the at least one sensor signal (e.g. pg. 1, ¶11; pg. 2, ¶17; pg. 4, ¶55; pg. 5, ¶71; Fig. 6).
	Regarding claim 19, Wei discloses the method of claim 10, further comprising: prior to initiation of the first operation mode, determining that a frequency of power in an electrical network coupled to the electrical power generator is outside of predetermined range (e.g. above 50 or 60 Hz) (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6).
 	Regarding claim 20, Wei discloses the method of claim 10, wherein the electrical power generator is a synchronous power generator comprising at least one of a simple cycle steam generator, a combustion turbine generator, a combined cycle generator, a hydroelectric generator, or a diesel or natural gas engine generator (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6).
	Regarding claim 23, Wei discloses a hybrid power generation system comprising: an electrical power generator configured to produce alternating current (AC) electrical power for an electrical network (e.g. Fig. 4); and a frequency damping unit coupled to the electrical power generator, the frequency damping unit comprising an energy storage system and a controller (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6), wherein the controller is configured to control the energy storage system to modulate a combined power output of the electrical power generator and the energy storage system based on at least one angle parameter, each angle parameter being selected from rotor angle, torque angle, and power angle of the electrical power generator (e.g. pg. 1, ¶11; pg. 2, ¶17; pg. 4, ¶55; pg. 5, ¶71; Fig. 6).
 	Regarding claim 24, Wei discloses the hybrid power generation system of claim 23, wherein: the electrical power generator has a physical inertia (e.g. pg. 1, ¶11; pg. 2, ¶17; pg. 4, ¶55; pg. 5, ¶71; Fig. 6); and the frequency damping unit is configured to add synthetic inertia to the physical inertia of the electrical power generator (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6).
 	Regarding claim 25, Wei discloses the hybrid power generation system of claim 24, wherein the synthetic inertia added by the frequency damping unit acts to stabilize a frequency of the combined power output at a nominal value of the electrical network or within a frequency range around the nominal value (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6).
 	Regarding claim 26, Wei discloses the hybrid power generation system of claim 23, wherein an effective equal area criterion for stability limit of the hybrid power generation system is greater than an effective equal area criterion for stability limit of the electrical power generator alone (e.g. pg. 3, ¶20; pg. 20, ¶187-188; pg. 23, ¶204; pg. 25, ¶224; pg. 26, ¶227-228; claim 6; Fig. 1, 2B, 2C, 18 and 21).
 	Regarding claim 27, Wei discloses the hybrid power generation system of claim 23, further comprising: one or more sensors configured to measure the at least one angle parameter and to generate one or more sensor signals in response to the at least one measured angle parameter, wherein the controller is configured to control the energy storage system based on the one or more sensor signals (e.g. pg. 3, ¶20; pg. 20, ¶187-188; pg. 23, ¶204; pg. 25, ¶224; pg. 26, ¶227-228; claim 6; Fig. 1, 2B, 2C, 18 and 21).
 	Regarding claim 28, Wei discloses the hybrid power generation system of claim 23, wherein the electrical power generator is a synchronous power generator comprising at least one of a simple cycle steam generator, a combustion turbine generator, a combined cycle generator, a hydroelectric generator, a diesel engine generator, or a natural gas engine generator (e.g. pg. 1-2, ¶9-10 and 16; pg. 3-4, ¶43 and 49-50; pg. 5, ¶70).
 	Regarding claim 32, Wei discloses the hybrid power generation system of claim 23, wherein: the frequency damping unit is coupled to the electrical power generator by one or more local buses (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 4 and 6); and the electrical power generator is coupled to the electrical network by one or more power transmission lines (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 4 and 6).
 	Regarding claim 33, Wei discloses an electrical power system comprising: one or more of the hybrid power generation systems of claim 23 (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6); one or more variable or asynchronous (V/A) power generation systems (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6); and an electrical network coupled to the hybrid and V/A power generation systems and configured to transmit power from the power generation systems to one or more end users (e.g. pg. 1, ¶11; pg. 2, ¶17; pg. 4, ¶55; pg. 5, ¶71; Fig. 4 and 6).
 	Regarding claim 34, Wei discloses the electrical power system of claim 33, wherein: in each hybrid power generation system, the frequency damping unit is coupled to the corresponding electrical power generator by one or more local buses (e.g. pg. 1, ¶11; pg. 2, ¶17; pg. 4, ¶55; pg. 5, ¶71; Fig. 4 and 6); and each of the hybrid and V/A power generation systems is coupled to the electrical network by one or more respective power transmission lines (e.g. pg. 1, ¶11; pg. 2, ¶17; pg. 4, ¶55; pg. 5, ¶71; Fig. 4 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 13, 21, 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to the claims above, and further in view of Ray et al. U.S. PGPub 2013/0197705.
Regarding claims 2 and 21, Wei discloses a control system with an input/output interface situated to control the energy storage system, but does not explicitly discloses the control system implemented by a computer system with a processor and computer-readable storage. Regarding claims 5, 13 and 29, Wei discloses an electric power generator and at least one of a battery, a capacitor, a flywheel, a stationary power source, a pumped fluid storage, or a thermal energy storage (e.g. pg. 1, ¶14; pg. 2, ¶19; pg. 4, ¶35; pg. 5, ¶67 and 74; Fig. 6); and the electrical power generator comprises at least one of a steam generator, a combustion turbine generator, a combined cycle generator, a hydroelectric generator, or a diesel or natural gas engine generator (e.g. pg. 1-2, ¶9-10 and 16; pg. 3-4, ¶43 and 49-50; pg. 5, ¶70), but does not disclose the energy storage system comprising an inverter or  flexible alternating current transmission system (FACTS). Regarding claim 35, Wei discloses a power generation system but does not disclose the generator being a wind turbine or photovoltaic device.
 	Ray discloses an electrical power system that implements a control system with a computer system with a processor and computer-readable storage (e.g. pg. 1-2, ¶16). Ray discloses electrical power system that comprises an inverter or flexible alternating current transmission system (FACTS) (e.g. pg. 1-2, ¶16). Ray discloses a power generation system comprising a wind turbine or photovoltaic device (e.g. pg. 1-2, ¶16).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement a control system for an electrical system with a computer, having a power system that comprises an inverter or FACTS and utilize a power generator that is a wind turbine or photovoltaic device. One of ordinary skill in the art would have been motivated to do this since a computing system can control a system efficiently from remote locations and power generation systems like wind turbines use inverters to convert power to alternating current.
 	Therefore, it would have been obvious to modify Wei with Ray to obtain the invention as specified in claims 2, 5, 13, 21, 29 and 35.

Allowable Subject Matter
Claims 7, 15, 17, 18, 22 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
October 14, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116